Broyles, J.
1. The first, second, and fourth grounds of the amended motion for a new trial are without merit, as the alleged errors complained of therein are not specifically pointed out: Civil Code, § 6142; Chatman v. State, 8 Ga. App. 842 (70 S. E. 188); Robinson v. Rothchilds, 10 Ga. App. 237 (73 S. E. 554); Jones v. State, 135 Ga. 357 (6), 358 (69 S. E. 527).
*315Decided October 26, 1915.
Accusation of carrying concealed weapon; from city court of Jefferson — Judge Wheeler presiding. June 14, 1915.
A. C. Brown, W. M. Smith, for plaintiff in error.
P. Gooley, solicitor, contra.
2. Under the charge of the court as given, and in the absence of an appropriate request, there was no error in the omission complained of in the 3rd ground of the amended motion.
3. The court did not err, in the absence of a timely written request, in omitting to charge the law as to the impeachment and credibility of witnesses, as complained of in the 5th ground of the amended motion. Shropshire v. State, 15 Ga. App. 345 (3) (83 S. E. 152), and cases therein cited.
4. The evidence, while weak, was sufficient to authorize the verdict.

Judgment affirmed.